Title: 31st.
From: Adams, John Quincy
To: 


       No reciting, this day. I was not in at Prayers, in the morning. Mr. Williams gave us, his second Lecture, upon those Properties of Matter, which though not essential to it, was in a greater or smaller degree common to all. Such were Attraction, which was of 2 kinds, Cohesion, and Repulsion, and Gravitation. The Substance of the Lectures I have taken down on Separate Paper, so that I shall not repeat it here. I attended the Junior tea-Club, and signed the Regulations, as I was admitted to it, Last Evening. A Nephew of the President, by the same Name, was this day examined, and admitted, as a Junior Sophister.
      